In a negligence action to recover, inter alia, damages for personal injuries, the plaintiff Bertha Mulvaney appeals from so much of an order of the Supreme Court, Nassau County, dated October 17, 1901, as denied plaintiffs’ motion for a preference in trial under rule 151 of the Rules of Civil Practice. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and motion for a preference granted. The uncontroverted medical evidence establishes the improbability of the survival of the appellant until the time of trial if the action were to be tried in its regular sequence. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.